Appeal by the People from an order of the Supreme Court, Kings County, dated October 21,1971, which granted to withdraw his plea of guilty and to dismiss the indictment. Order reversed, on the law, and indictment and plea of guilty reinstated (People v. Dellacroce, 38 A D 2d 210). Martuseello, Acting P. J., Latham, Christ and Benjamin, JJ., concur; Gulotta, J., dissents and votes to affirm, with the following memorandum : The communication by the District Attorney to defendant as to the immunity granted him had the same deficiencies, limitations and conditions pointed out in the dissents in People v. Sparaco (39 A D 2d 753). The immunity granted, therefore, was not coextensive with the privilege it displaced.